Exhibit 77C The Annual Meeting of the Shareholders of the Fund was held on July 26, 2011.Holders of the Fund’s common shares of beneficial interest, par value $0.01 per share (“Common Shares”) voted on the election of Class I Trustees. Voting results with respect to the election of Class I Trustees by holders of Common Shares are set forth below: Name # of Shares in Favor # of Shares Withheld Randall C. Barnes Frank E. Burgess The terms of the following Trustees of the Fund did not expire in 2011: James R. Imhoff, Jr., Ronald A. Nyberg, Ronald E. Toupin, Jr. and Lorence Wheeler.
